            Case 2:20-cv-01221-RFB-NJK Document 11 Filed 07/13/20 Page 1 of 5




 1   Paul L. More, SBN 9628
     Sarah Varela, SBN 12886
 2   Kim Weber, SBN 14434
 3   McCRACKEN, STEMERMAN & HOLSBERRY, LLP
     1630 South Commerce Street, Suite 1-A
 4   Las Vegas, NV 89102
     Tel: (702)386-5107
 5   Fax: (702)386-9848
 6   E-mail: pmore@msh.law

 7
     Attorneys for Plaintiff Local Joint Executive Board
 8
 9
                                     UNITED STATES DISTRICT COURT
10
                                       FOR THE DISTRICT OF NEVADA
11
12   LOCAL JOINT EXECUTIVE BOARD OF LAS                        CASE NO. 2:20-cv-01221
     VEGAS
13                                                             JUDGE: Hon. Richard F. Boulware, II

14           Plaintiff,
                                                                 RESPONE AND NON-OPPOSTION TO
15   v.                                                           DEFENDANTS SIGANTURES’ AND
     HARRAH’S LAS VEGAS LLC; THE                                  BELLAGIO’S MOTION TO SEVER
16   SIGNATURE CONDOMINIUMS LLC;
17   BELLAGIO LLC,

18           Defendants.

19
20
21           The Local Joint Executive Board (“Joint Board”) hereby responds to the Motion to Sever
22   brought by Defendant Signature Condominiums LLC (“Signature”) and Defendant Bellagio LLC
23   (“Bellagio”), (collectively, the “MGM Defendants”). (MGM Defs.’s Mot. to Sever, ECF No. 5.)
24   Because the factual circumstances at the properties owned by the MGM Defendants have diverged
25   from the circumstances for employees of the third defendant, Harrah’s Las Vegas (“Harrah’s”), the
26   Joint Board does not oppose Defendants Signature’s and Bellagio’s Motion to Sever.
27           The Joint Board has sought injunctive relief under Section 301 of the Labor-Management
28   Relations Act, 29 U.S.C. § 185, and relief under Nevada’s statutory nuisance under Nevada law. (ECF

                                                           1
     Response and Non-Opp. To Motion to Sever                                    CASE NO. 2:20-cv-01221
            Case 2:20-cv-01221-RFB-NJK Document 11 Filed 07/13/20 Page 2 of 5




 1   No. 1.) The complaint describes in detail how Defendants’ responses to instances of positive COVID-
 2   19 tests among employees have departed radically from the baseline guidelines issued by federal and
 3   state public-health authorities. These procedures have failed to provide a reasonably safe workplace for
 4   the Joint Board’s members. Specifically, all Defendants have required Joint Board members work (1)
 5   without designated point-persons for COVID-19 concerns who are trained on accurate protocols for
 6   reporting, quarantine and isolation; (2) without conducting deep cleaning of potentially infected work
 7   areas; (3) without informing co-workers of their potential exposure to the virus or adequate contact
 8   tracing in the case of positive COVID cases; and (4) under pressure from managers or security to
 9   continue working despite risks to workers’ health. (Compl., ECF No. 1, ¶ 88.)
10           The Joint Board filed its complaint against three defendants: Signature, Bellagio and Harrah’s.
11   This decision to combine the claims was based on Rule 20(a)(2)(B) and the interests of convenience
12   and judicial economy. Namely, the Joint Board has collective bargaining agreements with each
13   Defendant and those agreements each have identical or very similar terms, so the interpretation of those
14   agreements under a reverse Boys Market theory presents common questions of law. (Compl., ECF No.
15   1, ¶¶ 5, 86-91.) Additionally, the COVID-19 pandemic affected all parties and impacted hotel-casino
16   workers’ and their families in similar ways. (Compl., ECF No. 1, ¶¶ 2-4, 14-28, 93-97.) Thus, the
17   questions of law and fact for the first and second causes of action appeared to be nearly identical at the
18   time of filing.
19           COVID-19, and the parties’ responses to the pandemic, have not been static since the Plaintiff
20   filed its Complaint. As the facts continue to develop, the Joint Board recognizes that the questions of
21   fact—and the application of the law to those facts—have diverged. Since the lawsuit was filed, the
22   Joint Board has been able to schedule expedited arbitration with Defendants Signature and Bellagio for
23   July 21-24, 2020. (MGM Defendants’ 2d Mot. to Dismiss, ECF No. 7 at p. 7.) Assuming the arbitration
24   hearing is indeed held, the Joint Board will be able to address the collective-bargaining violations
25   described in the complaint. Meanwhile, the facts continue to develop at Defendant Harrah’s property,
26   necessitating an Amended Complaint.
27           Due to these evolving factual scenarios, combining the case may no longer serve the interests of
28   judicial economy. On that basis, the Joint Board does not oppose Defendants Signature’s and Bellagio’s

                                                          2
     Response and Non-Opp. To Motion to Sever                                     CASE NO. 2:20-cv-01221
            Case 2:20-cv-01221-RFB-NJK Document 11 Filed 07/13/20 Page 3 of 5




 1   motion to sever.
 2           The Joint Board vigorously objects, however, to the MGM Defendants’ suggestion that it be
 3   dismissed from the case based on the permissive joinder of the MGM Defendants and Harrah’s. As
 4   long as the dangers of COVID-19 continue unaddressed, the Joint Board will zealously seek protections
 5   for its members. Unless the arbitration hearing proceeds, it will remain the case that “issuance of an
 6   injunction would be warranted under ordinary principles of equity.” Newspaper & Periodical Drivers'
 7   & Helpers’ Union, Local 921 v. San Francisco Newspaper Agency, 89 F.3d 629, 632 (9th Cir. 1996);
 8   see also Labor Management Relations Act Section 301, 29 U.S.C. § 185. So-named reverse Boys
 9   Market injunctions are available when an arbitral remedy would be “difficult” to impose and the union
10   would suffer greater harm than the employer. Id. at 635. That describes the situation that the Joint
11   Board and its members must face until Defendants practice what they preach and ensure that
12   appropriate COVID-19 protocols are followed.
13           Similarly, Nevada law guarantees that “[a]nything which is injurious to health . . . or an
14   obstruction to the free use of property, so as to interfere with the comfortable enjoyment of life or
15   property” constitutes an actionable nuisance. NRS 40.140. Joint Board members, who serve the
16   Defendants’ clientele and constitute the rock foundation of Vegas’ hospitality industry, should not be
17   forced to bring injurious hazards home to their families and communities. Our communities must be
18   able to function without the discomforting fear of illness. Dismissing any Defendant while the risks
19   remain would be premature.
20           While the Joint Board does not oppose the request to sever the claims against the MGM
21   Defendants from the claims against Harrah’s, the appropriate response is severing the case into two.
22   The Court has the authority to sever the parties “at any stage of the action and on such terms as are
23   just.” Greene v. Wyeth, 344 F. Supp. 2d 674, 685 (D. Nev. 2004). The proper remedy when joinder of
24   the parties does not promote judicial economy is not to dismiss the Complaint or to drop a party against
25   whom the Plaintiff has a colorable claim. Rather, the proper remedy is to sever the claims against the
26   parties into separate suits so that the Court may tailor decisions for the parties’ respective legal issues.
27   See, e.g., Greene, 344 F. Supp. 2d at 685-86 (severing claims of 2 defendants); Spaeth v. Michigan
28   State Univ. Coll. of Law, 845 F. Supp. 2d 48, 56 (D.D.C. 2012) (severing claims against 4 defendants

                                                           3
     Response and Non-Opp. To Motion to Sever                                       CASE NO. 2:20-cv-01221
            Case 2:20-cv-01221-RFB-NJK Document 11 Filed 07/13/20 Page 4 of 5




 1   into 4 separate cases); Gruening v. Sucic, 89 F.R.D. 573, 575 (E.D. Pa. 1981) (severing claims of 3
 2   defendants into 2 lawsuits).
 3           In sum, the Joint Board joins the MGM Defendant’s request to sever the case against the MGM
 4   Defendants from the case against Harrah’s. The Joint Board respectfully asks the Court to sever the
 5   claims into two cases. The Complaint against the MGM Defendants remains the same as of the filing of
 6   this Response. Consistent with Federal Rule of Civil Procedure 15(a)(1)(A), the Joint Board will file an
 7   amended complaint against Defendant Harrah’s.
 8   Dated: July 13, 2020                       Respectfully Submitted,
 9
10                                              McCRACKEN, STEMERMAN & HOLSBERRY, LLP.
11
12                                              ___/s/ Kimberley C. Weber_____________________
                                                Paul L. More, SBN 9628
13                                              Sarah Varela, SBN 12886
                                                Kim Weber, SBN 14434
14
                                                McCRACKEN, STEMERMAN & HOLSBERRY, LLP
15                                              1630 South Commerce Street, Suite 1-A
                                                Las Vegas, NV 89102
16                                              Tel: (702)386-5107
                                                Fax: (702)386-9848
17
                                                E-mail: pmore@msh.law
18
19                                              Attorneys for Plaintiff Local Joint Executive Board

20
21
22
23
24
25
26
27
28

                                                              4
     Response and Non-Opp. To Motion to Sever                                        CASE NO. 2:20-cv-01221
            Case 2:20-cv-01221-RFB-NJK Document 11 Filed 07/13/20 Page 5 of 5




 1                                        CERTIFICATE OF SERVICE
 2
 3           I certify that on this 13th day of July 2020, I electronically RESPONE AND NON-
 4   OPPOSTION TO DEFENDANTS SIGANTURES’ AND BELLAGIO’S MOTION TO SEVER
 5   with the Clerk of the Court using the ECF system which served the parties hereto electronically and by
 6   regular U.S. mail upon the parties not registered with the electronic system.
 7
                                     Harrah's Las Vegas, LLC
 8
                                     112 North Curry Street
 9                                   Carson City, NV, 89703

10
                                     Harrah's Las Vegas
11
                                     3475 Las Vegas Blvd.,
12                                   South Las Vegas, NV 89109

13
14
15
16   Executed this 13th Day of July, 2020
                                                          Marcie Boyle
17
18
19
20
21
22
23
24
25
26
27
28

                                                         5
     Response and Non-Opp. To Motion to Sever                                    CASE NO. 2:20-cv-01221
